          Case 3:21-cv-00383-KHJ-MTP Document 13 Filed 09/09/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

HINDS COUNTY HUMAN                                                        PLAINTIFF
RESOURCE AGENCY

V.                                       CIVIL ACTION NO. 3:21-CV-383-KHJ-MTP


CANON U.S.A., INC.;
CANON SOLUTIONS AMERICA, INC.; and
CANON FINANCIAL SERVICES                                              DEFENDANTS


                                         ORDER

          This action is before the Court on Defendants’ Canon U.S.A., Inc. (“Canon

USA”), Canon Solutions America, Inc. (“Canon Solutions”), and Canon Financial

Services (“CFS”) (together “Defendants”) Motion to Dismiss [7]. Defendants move

this Court to dismiss Counts II–IX of the Complaint [1-2] against Canon Solutions

and all Counts against Canon USA and CFS. [7]. For the following reasons, the

Court denies Defendants’ Motion to Dismiss and allows Hinds County Human

Resource Agency (“HCHRA”) to amend its Complaint.

     I.      Facts and Procedural History

          This dispute arises out of an alleged agreement between HCHRA and

Defendants over the rental of a Canon 6011 copier and related transactions. See [1-

2] ¶ 25. HCHRA sued Defendants in state court, and the Defendants removed the

case to federal court. See Notice of Removal [1]. Defendants now move to dismiss

most of HCHRA’s claims.
         Case 3:21-cv-00383-KHJ-MTP Document 13 Filed 09/09/21 Page 2 of 5




   II.      Standard

         In reviewing a Rule 12(b)(6) motion, the Court must consider whether the

plaintiff states a valid claim for relief. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th

Cir. 2008). To state a valid claim for relief, the plaintiff must allege enough facts

that, when accepted as true, show “facial plausibility” and allow “the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007)).

   III.     Analysis

         Defendants move to dismiss these claims against Canon Solutions: Count II

(Tortious Breach of Contract); Count III (Contractual and Equitable

Indemnification); Count IV (Unjust Enrichment); Count V (Breach of Duty of Good

Faith and Fair Dealing); Count VI (Misrepresentation); Count VII (Fraud); Count

VIII (Fraudulent Inducement); and Count IX (Punitive Damages). Defendants move

to dismiss all claims against Canon USA and CFS. The Court finds that HCHRA

fails to state a claim on only a few of its claims.

            A. Count II: Tortious Breach of Contract

         A tortious breach of contract exists when a defendant’s breach of contract is

“attended by some intentional wrong, insult, abuse, or gross negligence, which

amounts to an independent tort.” State Farm Fire & Cas. Co. v. Simpson, 477 So. 2d

242, 248 (Miss. 1985) (quoting Am. Ry. Express Co. v. Bailey, 107 So. 761, 763

(Miss. 1926)). It requires a showing of maliciousness or reckless disregard for the



                                            2
      Case 3:21-cv-00383-KHJ-MTP Document 13 Filed 09/09/21 Page 3 of 5




rights of a plaintiff that go beyond a mere willingness to breach a contract.

Hamilton v. Hopkins, 834 So. 2d 695, 703–04 (Miss. 2003).

      HCHRA’s Complaint alleges only a knowing or intentional breach of contract

without alleging any independently tortious facts. [1-2] ¶ 77–81. Neither is there

any showing that recklessness or malice occurred with the breach. Without facts

beyond the simple act of breach, HCHRA has not shown a tortious breach of

contract claim under Mississippi law. Count II therefore fails to state a claim upon

which relief can be granted.

          B. Count III: Equitable Indemnification

      HCHRA’s third claim asserts that their Rental Agreements contractually

obligate Canon Solutions to indemnify the organization for losses arising from

failure to perform. [1-2] ¶ 83. Alternatively, if not contractually obligated, HCHRA

contends that Canon Solutions should indemnify it under an equitable

indemnification theory. [1-2] ¶ 85. The Court only addresses the equitable

indemnification component of Count III.

      At common law, equitable indemnification arises in a tort context where one

person’s “liability is secondary as opposed to primary, or is based upon imputed or

passive negligence, as opposed to active negligence” in which case, “[the person]

may be entitled, upon an equitable consideration, to shift his responsibility to

another joint [tortfeasor].” Home Ins. Co. v. Atlas Tank Mfg. Co., 230 So. 2d 549,

551 (Miss. 1970). It requires a showing that “(1) [t]he damages which the claimant

seeks to shift are imposed upon him as a result of some legal obligation to the



                                          3
      Case 3:21-cv-00383-KHJ-MTP Document 13 Filed 09/09/21 Page 4 of 5




injured person; and (2) . . . the claimant did not actively or affirmatively participate

in the wrong.” Id. (citing Bush v. City of Laurel, 215 So. 2d 256, 260 (Miss. 1968)).

         HCHRA does not allege that it was liable for any tort or injury to a third-

party that Canon Solutions should rightfully bear. For these reasons, the Court

finds that HCHRA has not asserted a claim for equitable indemnification.

            C. Piercing the Corporate Veil

         Defendants argue that HCHRA has not properly pleaded any claims against

Canon USA and CFS. [8] at 14–16. They correctly assert that the Complaint does

not clearly state contract claims against either Defendant and that it does not allege

any relationship HCHRA had with Canon USA and CFS establishing liability. In its

Response in Opposition, HCHRA, for the first time, asserts a theory that Canon

Solutions, Canon USA, and CFS were alter-egos and that the Court should impute

liability by piercing the corporate veil. [10] at 8–9. “A complaint may not be

amended by the plaintiff’s briefs in opposition to a motion to dismiss.” Sanderson v.

H.I.G. P-XI Holding, Inc., No. 99-3313, 2000 WL 1042813 (citing Burch v. City of

Nacogdoches, 174 F.3d 615, 617 n.5 (5th Cir. 1999)). Without pleading a veil-

piercing theory, the Complaint does not readily state a claim against Canon USA

and CFS.

   IV.      Conclusion

         The Court will provide HCHRA an opportunity to amend its Complaint and

plead its best case. If it does not, the Court will dismiss all claims that do not state

a claim upon which relief should be granted.



                                             4
     Case 3:21-cv-00383-KHJ-MTP Document 13 Filed 09/09/21 Page 5 of 5




         The Court DENIES Defendants’ Motion to Dismiss [7] without prejudice.

         IT IS FURTHER ORDERED that the Court will allow HCHRA to amend its

Complaint to cure the deficiencies identified by the Court within 14 days from

today.

         SO ORDERED AND ADJUDGED this the 9th day of September, 2021.


                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          5
